Citation Nr: 1130748	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to January 1974, January 1976 to November 1976, and November 1996 to July 1997.  He also served in the Army National Guard of Indiana for over 16 years.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Indianapolis, Indiana.

In March 2010, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he incurred an acquired psychiatric disorder, to include PTSD, as a result of his active service.  After a thorough review of the Veteran's claims folder, the Board has determined that, regrettably, additional development is necessary prior to the adjudication of the Veteran's claim.

The Veteran asserts that while serving in Vietnam on Fire Base Ripcord, on December 26, 1970, a Chinook C-47 helicopter was gunned down and exploded (apparently atop a load of artillery).  He also asserts that on January 22, 1971, while serving on Fire Base Bastogne in Vietnam, the base came under enemy attack.  In addition, the Board notes that subsequent service treatment records reflect that, while he served in Vietnam, the Veteran was treated for "war neurosis" for four weeks following a fire fight.  See Medical Board Report, September 1976.

The Veteran was afforded VA examinations in November 2003, December 2006, and December 2007 (and other examinations priorto).  While none of these VA examination reports reflect diagnosed PTSD, they do reflect Axis I diagnoses of anxiety NOS in November 2003, adjustment disorder with mixed emotional features in December 2006, and a cognitive disorder NOS and anxiety disorder NOS in December 2007.  In addition, the VA examination reports reflect diagnosed personality disorders including anti-social personality trait and rule-out schizoid versus schizotypal personality disorder in November 2003, schizotypal personality disorder in December 2006, and schizotypal personality disorder in December 2007.  Because none of the above VA examiners provided opinions as to whether any currently diagnosed psychiatric disorder was related to the Veteran's service, in March 2010, the Board remanded the Veteran's claim so that he could be afforded a new VA examination to address whether any current psychiatric disorder was related to service, including to address whether any current personality disorder found on examination was subject to any superimposed disease or injury in service.

Pursuant to the Board's March 2010 remand, the Veteran was provided with a new VA examination in May 2010.  The examiner recorded diagnoses of a cognitive disorder NOS and depressive disorder NOS, as well as schizotypal traits.  The examiner opined that the Veteran's mental disorders were less likely as not related to his service in Vietnam.  No rationale, however, was provided by the examiner.  In addition, the examiner did not explain specifically whether the personality disorder diagnosed on examination was subject to any superimposed disease or injury in service.  Based thereon, the Board finds that a remand is necessary to obtain clarification from the psychologist who provided the May 2010 VA examination report.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).


Accordingly, the case is REMANDED for the following action:

1.  Ask the same examiner who prepared the May 2010 VA examination report to review the claims file and to (a) clarify the rationale behind her opinion provided in the May 2010 VA examination report regarding whether any current psychiatric disorder is related to service, and (b) provide an opinion as to whether any personality disorder diagnosed on examination was subject to any superimposed disease or injury, and provide a rationale for such opinion.

A complete rationale must be provided for all opinions offered, and the examiner must ensure that the claims file is reviewed.  In particular, the examiner should review the Veteran's service treatment records, to include the reference to the Veteran having been treated for "war neurosis" for four weeks following a fire fight.  See Medical Board Report, September 1976.  A notation to the effect that the claims file was reviewed should be included in the report.  

If the examiner is unable to render the above requested opinions, she should so state and specifically indicate the reasons why.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the VA examiner who provided the May 2010 VA examination report is unavailable, schedule the Veteran for a new VA examination relating to his claim for service connection for an acquired psychiatric disorder, to include PTSD.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


